          Case 2:16-cv-01362-APG-NJK Document 69 Filed 12/02/20 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 BANK OF AMERICA, N.A.,                                  Case No.: 2:16-cv-01362-APG-NJK

 4          Plaintiff                                  Order (1) Denying Motion for Summary
                                                      Judgment as Moot and (2) Setting Deadline
 5 v.                                                            for Further Action

 6 TIERRA DE LAS PALMAS OWNERS                                        [ECF No. 53]
   ASSOCIATION, et al.,
 7
        Defendants
 8

 9         In light of the stipulation of dismissal (ECF No. 68) between plaintiff Bank of America,

10 N.A. and defendant Tierra De Las Palmas Owners Association,

11         I ORDER that defendant Tierra De Las Palmas Owners Association’s motion for

12 summary judgment (ECF No. 53) is DENIED as moot.

13         I FURTHER ORDER that by December 22, 2020, plaintiff Bank of America, N.A. and

14 cross claimant Tierra De Las Palmas Owners Association shall take action to resolve their

15 remaining claims against defendant Absolute Collection Services, LLC. They shall file papers

16 indicating their planned course of action regarding those claims by that date. The failure to do so

17 will result in dismissal of any remaining claims with prejudice.

18         DATED this 1st day of December, 2020.

19

20
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
21

22

23
